180 S.E.2d 798 (1971)
In the Matter of the Application for Reassignment of Samuel Kevin ALBRIGHT et al. from an Orange County School to an Alamance County School.
No. 81.
Supreme Court of North Carolina.
May 12, 1971.
*802 Graham & Cheshire, by Lucius M. Cheshire, Hillsborough, for defendant-appellant.
Bryant, Lipton, Bryant & Battle, by Gordon Battle, Chapel Hill, for petitioner-appellees.
HIGGINS, Justice.
To issue or to refuse an interlocutory injunction is usually a matter of discretion to be exercised by the trial court. Its purpose is to preserve the status quo of the subject matter involved until a trial can be had on the merits. Huskins v. Yancey Hospital, Inc., 238 N.C. 357, 78 S.E.2d 116. The issuing court does not decide the case, but after weighing the equities, the advantages and disadvantages to the parties, determines, in the exercise of its sound discretion, whether an interlocutory injunction should be granted or refused. Its primary function is to prevent irreparable injury. Local Finance Company v. Jordan, 259 N.C. 127, 129 S.E.2d 882.
In passing on the validity of an interlocutory injunction the appellate court is not bound by the finding of fact made by the issuing court, but may review the evidence and make its own findings. However, where, as in this case, the record does not contain the evidence introduced before the trial court, the appellate court will presume the evidence supported the findings. For the purpose of the appeal, the findings are deemed conclusive.
The trial court's findings, in much detail, appear in the statement of facts. When tested by the applicable rules, they are sufficient to support Judge Martin's order. However, neither the findings of fact nor the conclusions of law of the trial court are binding upon, or are to be considered, by the superior court on the final hearing. Huskins v. Yancey Hospital, Inc., supra; Board of Provincial Elders, etc. v. Jones, 273 N.C. 174, 159 S.E.2d 545.
Our consideration is confined to the legal validity of Judge Martin's order. Discussion of other issues, which may or may not be raised at the final hearing, is neither required nor pertinent at this stage.
For the reasons stated we conclude that the restraining order was properly continued to the hearing.
Affirmed.